Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 The State of Texas, Appellant                          Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 25545). Opinion
 No. 06-15-00037-CR         v.                          delivered by Justice Burgess, Chief Justice
                                                        Morriss and Justice Moseley participating.
 Erica Lynn Fuller, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the order of the
court below. Therefore, we reverse the order of the trial court and remand to the trial court with
instructions to enter a judgment of conviction according to the jury’s verdict and to proceed with
a punishment trial.
       We further order that the appellee, Erica Lynn Fuller, pay all costs of this appeal.


                                                       RENDERED NOVEMBER 20, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk